Title: From George Washington to Edmund Randolph, 4 August 1795
From: Washington, George
To: Randolph, Edmund


          
            Dear Sir,
            Mount Vernon 4th Augt 95
          
          The messenger, who was sent yesterday afternoon to the Post-Office in Alexandria, returned without letters: the Mails not having arrived.
          
          Some hours after my Messenger was dispatched for Alexandria, the Richmond production was delivered to me by Express: sent for that purpose. They have out gone all that has gone before them: but the meeting, according to the acct given by the Express, was not numerous; and some of the principal characters not in town.
          I send the proceedings to Alexandria to day, to go on by the first Mail, to be acted upon as mentioned in former letters. I am always Your Affecte
          
            Go: Washington
          
        